Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT (j) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 128 to Registration Statement No. 02-90946 on Form N-1A of our reports dated January 16, 2007, relating to the financial statements and financial highlights of Eaton Vance Prime Rate Reserves (the Fund) and Senior Debt Portfolio appearing in the Annual Report on Form N-CSR of the Fund for the year ended November 30, 2006, and to the references to us under the heading Financial Highlights in the Prospectus and Other Service Providers - Independent Registered Public Accounting Firm in the Statement of Additional Information, which are part of such Registration Statement. /s/ Deloitte & Touche LLP August 7, 2007 Boston, Massachusetts
